DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 14, 16-18, 21, 22, 24 and 25; and addition of new claims 26 and 27 are noted.
Applicant’s reply overcomes the claim objections and rejections under 35 USC 112(b) set forth in the previous office action. However, new issues have arisen in light of the amendments. See below.

Response to Arguments
Applicant’s arguments, see pp. 9-10, filed 22 October 2021, with respect to the prior art claim rejections have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
The syntax of the limitation “adding to the hydrocarbon the…composition consists of” is awkward and improper. The office suggests instead –…the…composition consisting of—or –adding to the hydrocarbon the…composition, wherein the composition consists of-—
The office notes that the limitations regarding “the composition does not comprise” are redundant, given that use of the transitional phrase “consisting of” necessarily excludes the recited elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 states “the hydrocarbon stream of claim 17.” This is unclear because claim 17 is directed to a composition and not a hydrocarbon stream. Applicant appears to be attempting to further limit the hydrocarbon stream which is recited in claim 17; however, this must be clearly reflected in the claim language. It is improper to change the class of invention in a dependent claim.
Claim 22 states “the hydrocarbon stream of claim 21.” This is unclear because claim 21 is directed to a method and not a hydrocarbon stream. Applicant appears to be attempting to further limit the hydrocarbon stream which is recited in claim 21; however, this must be clearly reflected in the claim language. It is improper to change the class of invention in a dependent claim.

Allowable Subject Matter
Claims 14, 17, 21 and 24-27 are allowed.
Claims 16, 18 and 22 would also be allowed if amended to address the formal issues (objections and 112(b) rejections) set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or suggest a hydrogen sulfide scavenging composition consisting of the claimed elements, specifically a combination of glyoxal and one or a mixture of the recited aliphatic tertiary amines or oxide treated derivatives thereof and its use in a process for scavenging hydrogen sulfide in a hydrocarbon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772